Citation Nr: 0711122	
Decision Date: 04/13/07    Archive Date: 04/25/07

DOCKET NO.  01-08 218A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to an effective date earlier than May 18, 
2000 for the award of a 30 percent disability evaluation for 
degenerative joint disease with meniscal tear of the right 
knee.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The veteran had active service from May 1946 to October 1947.  

By rating action in August 1986, the RO, in part, denied 
service connection for hypertension.  The veteran was 
notified of this decision and did not perfect an appeal.  

In March 1987, the Board of Veterans' Appeals (Board) denied 
the veteran's claim for a compensable evaluation for his 
right knee disability.  

This matter initially came before the Board on appeal from a 
November 2001 RO decision that granted an increased rating to 
30 percent for the right knee disability and denied, in part, 
service connection for hypertension, including as secondary 
to mustard gas exposure.  In October 2005, the Board reopened 
the claim of service connection for hypertension, denied the 
claim as secondary to mustard gas exposure, and remanded the 
claim on a direct basis as well as the claim for an earlier 
effective date for the 30 percent rating assigned for the 
right knee disability.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  There is no competent medical evidence showing that the 
veteran aggravated his pre-existing hypertension in service.  

3.  The veteran's claim for a compensable evaluation for the 
right knee disability was last denied by the Board in March 
1987.  

4.  A claim for an increased rating was received on August 
18, 1998.  

5.  By rating action in April 1999, the RO assigned an 
effective date of August 18, 1998 for the grant of an 
increased rating to 10 percent for the right knee disability, 
based on a March 1999 VA examination report.  

6.  By rating action in November 2001, the RO granted an 
increased rating to 30 percent for the right knee disability 
and assigned an effective date of May 18, 2000, based on a VA 
progress note of the same date.  

7.  A notice of disagreement as to the effective date 
assigned for the 30 percent evaluation was received in 
January 2002.  

8.  The earliest effective date for the establishment of an 
increased rating to 30 percent for the right knee disability 
is May 18, 2000, the date of a VA outpatient note showing a 
worsening of the service-connected disability.  


CONCLUSIONS OF LAW

1.  The veteran's preexisting hypertension was not aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131, 5100, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 
3.303, 3.306, 3.307, 3.309 (2006).  

2.  An effective date earlier than May 18, 2000, for the 
assignment of an increased rating to 30 percent for the right 
knee disability is not warranted.  38 U.S.C.A. §§ 1155, 5100, 
5102, 5103, 5103A, 5106, 5107, 7104 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.159, 3.400(o) (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159, 3.326 (2006).  Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002)

Prior to initial adjudication of the veteran's claim of 
service connection for hypertension, a letter, dated in 
November 2001, fully satisfied the duty to notify provisions 
of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
veteran was notified of the evidence that was needed to 
substantiate his claim, of what information and evidence VA 
would obtain and what evidence the claimant was expected to 
provide, and that VA would assist him in obtaining evidence, 
but that it was ultimately his responsibility to provide VA 
with any evidence pertaining to his claim, including any 
evidence in his possession.  See Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II).  The veteran's 
service medical records and all VA and private medical 
records identified by the veteran have been obtained and 
associated with the claims file.  There is no indication in 
the record that any additional evidence relevant to the 
issues to be decided herein is available and not part of the 
claims file.  

In addition, by letters dated in October 2005 and June 2006, 
the veteran was notified of the evidence necessary to 
establish a disability rating and an effective date for any 
award of benefits.  See Dingess/Hartman, 19 Vet. App. 473.  
Although this notice was provided after initial adjudication 
of the claims, this was not prejudicial to the veteran, since 
he was subsequently provided adequate notice, the claims were 
readjudicated, and supplemental statements of the case were 
promulgated in July 2006 and January 2007.  Furthermore, 
since the Board has concluded that the preponderance of the 
evidence is against the claim of service connection for 
hypertension, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot, 
and no further notice is needed.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

In short, the veteran has been made aware of the information 
and evidence necessary to substantiate his claims and is 
familiar with the law and regulations pertaining to the 
claims.  See Desbrow v. Principi, 17 Vet. App. 207 (2004); 
Valiao v. Principi, 17 Vet. App. 229, 232 (2003).  As there 
is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, No. 05-7157 (Fed Cir. Apr 
5, 2006).  

Service Connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that he still has such a disorder.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
95 (1997).  Such evidence must be medical unless it relates 
to a disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495.  For the showing 
of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
38 C.F.R. § 3.303(b).  

Service connection may also be granted for cardiovascular-
renal disease, including hypertension, if manifested to a 
compensable degree within one year of separation from service 
provided the rebuttable presumption provisions of § 3.307 are 
also satisfied.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2006).  Evidence which may be 
considered in rebuttal of service incurrence of a disease 
listed in 38 C.F.R. § 3.309 will be any evidence of a nature 
usually accepted as competent to indicate the time of 
existence or inception of disease.  38 C.F.R. § 3.309(d) 
(2006).  

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  Only such conditions as are recorded 
in examination reports are to be considered as noted.  
38 U.S.C.A. § 1132 (West 2002); 38 C.F.R. § 3.306(b) (2006).  
In determining whether there is clear and unmistakable 
evidence to rebut the presumption of soundness, all evidence 
of record must be considered, including post-service medical 
opinions.  Harris v. West, 203 F.3d 1347 (Fed. Cir. 2000) and 
Adams v. West, 13 Vet. App. 453 (2000).  

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 C.F.R. § 3.306(a) (2006).  
Temporary or intermittent flare-ups during service of a 
preexisting injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted to symptoms, is worsened.  Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).  The presumption of 
aggravation is applicable only if the pre-service disability 
underwent an increase in severity during service.  Hunt, 1 
Vet. App. at 292, 296 (1991); see also Beverly v. Brown, 9 
Vet. App. 402, 405 (1996).  

Hypertension

The veteran's service entrance examination in May 1946, 
showed no pertinent complaints or abnormalities referable to 
any cardiovascular problems.  The veteran's cardiovascular 
system was normal, a chest x-ray study was negative, and his 
blood pressure was 146/72.  Other than a single blood 
pressure reading of 120/72, when treated for a dislocation of 
the right knee in January and February 1947, the service 
medical records, including his separation examination in 
September 1947, were silent for any complaints, treatment, or 
pertinent abnormalities referable to any cardiovascular 
problems, including hypertension.  The veteran's separation 
examination showed his cardiovascular system was normal, a 
chest x-ray study was negative, and his blood pressure was 
128/82.  

The veteran made no mention of any cardiovascular problems, 
including hypertension at the time of his original 
application for VA compensation in December 1947, and no 
pertinent abnormalities were noted on VA examination in 
February 1949 or November 1959.  On VA examination in 
February 1949, his blood pressure was 145/80.  

The first evidence of hypertension was noted on VA 
examination in June 1973.  The diagnoses at that time 
included arterial hypertension, mild in degree.  

At the direction of the Board remand in October 2005, the 
veteran was examined by VA to determine the nature and 
etiology of his current hypertension.  The veteran was 
examined by VA in June and October 2006.  The examiner's 
indicated that the claims file was reviewed and included a 
description of the veteran's medical history.  Both examiners 
concluded that the veteran's hypertension was not related to 
service.  The VA examiner in October 2006, provided a more 
thorough explanation for her opinion and concluded that not 
only was the veteran's current hypertension not related to 
service but that, according to current medical standards, it 
pre-existed service.  The examiner noted that, according to 
the recommendations of the Seventh Report of the Joint 
National Committee for the Prevention, Detection, Evaluation, 
and Treatment of High Blood Pressure (JNC 7), the veteran's 
blood pressure of 146/72 at the time of his service entrance 
examination in 1946 was indicative of Stage I hypertension, 
and that his blood pressure of 128/82 at discharge was 
consistent with pre-hypertension.  Based on the clinical 
evidence of record, the examiner opined that the veteran's 
current hypertension was present at the time of enlistment.  

In this case, the veteran's service entrance examination 
clearly and unambiguously showed an elevated blood pressure 
reading at the time of enlistment in 1946, which a VA 
physician has opined was consistent with Stage I 
hypertension.  Since the disease was found on entrance, the 
presumption of soundness does not attach in this case.  
Although the VA examiner was not asked to offer an opinion as 
to whether the pre-existing hypertension was aggravated by 
service, the only logical conclusion that can be drawn from 
her analysis is that there was no aggravation during service.  
As noted above, there is no objective evidence of record that 
suggests there was any aggravation or increase in severity in 
service.  On the contrary, the only other two blood pressure 
readings in service were significantly lower than at the time 
of entrance, and were both consistent with a diagnosis of 
"pre-hypertension" under the guidelines of JNC 7.  

While the veteran believes that his current hypertension is 
related to service, he has presented no competent medical 
evidence to support his claim.  The veteran, as a layperson, 
is not competent to make this judgment.  When an opinion 
requires special experience or special knowledge, then the 
opinions of witnesses skilled in that particular science to 
which the question relates are required.  Questions of 
medical causation require such expertise.  Laypersons are not 
competent to offer medical opinions.  Epps v. Brown, 9 Vet. 
App. 341 (1996); Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Accordingly, the Board finds no basis to grant 
service connection for hypertension.  

Effective Dates - In General

Unless specifically provided otherwise in the statute, the 
effective date of an award based on a claim for increase 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of the claim.  38 
U.S.C.A. § 5110(a).  

The effective date of an award of increased compensation 
shall be the earliest date as of which it is ascertainable 
that an increase in disability had occurred, if application 
is received within one year of such date.  38 U.S.C.A. 
§ 5110(b)(2).  

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 C.F.R. 
§ 3.400.  

Date of receipt means the date on which a claim, 
information, or evidence was received at the Department of 
Veterans Affairs, except as to specific provisions for 
claims or evidence received in the State Department (§  
3.108), or in the Social Security Administration (§§  
3.153, 3.201), or Department of Defense as to initial 
claims filed at or prior to separation.  However, the Under 
Secretary for Benefits may establish, by notice published 
in the Federal Register, exceptions to this rule, using 
factors such as postmark or the date the claimant signed 
the correspondence, when he or she determines that a  
natural or man-made interference with the normal channels 
through which the Veterans Benefits Administration 
ordinarily receives correspondence has resulted in one or 
more Veterans Benefits Administration offices experiencing 
extended delays in receipt of claims, information, or 
evidence from claimants served by the affected office or 
offices to an  extent that, if not addressed, would 
adversely affect such claimants through no fault of their 
own.  38 C.F.R. § 3.1(r).  

Pertinent VA legal criteria also provide:

Increases:  
(1)  Except as provided in paragraph 
(o)(2) of this section and § 3.401(b), 
date of receipt of claim or date 
entitlement arose, whichever is later.  A 
retroactive increase or additional 
benefit will not be awarded after basic 
entitlement has been terminated, such as 
by severance of service connection.  

(2)  Disability compensation.  Earliest 
date as of which it is factually 
ascertainable that an increase in 
disability had occurred if claim is 
received within 1 year from such date 
otherwise, date of receipt of claim.  

38 C.F.R. § 3.400(o).  

A "claim" is defined in the VA regulations as ". . . a 
formal or informal communication in writing requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2006).  

As indicated above, the effective date provisions for awards 
of increased disability compensation include a general rule 
that an award based on a claim for increase of compensation 
"shall be fixed in accordance with the facts found, but 
shall not be earlier than the date of receipt of application 
therefore."  38 U.S.C.A. § 5110(a).  The corresponding VA 
regulation expresses this rule as "date of receipt of claim 
or date entitlement arose, whichever is later."  38 C.F.R. 
§ 3.400(o)(1).  Under the general rule provided by the law, 
an effective date for an increased rating may be assigned 
later than the date of receipt of claim - if the evidence 
shows that the increase in disability actually occurred after 
the claim was filed-but never earlier than the date of 
claim.  

The law provides one exception to this general rule governing 
increased rating claims.  If the evidence shows that the 
increase in disability occurred prior to the date of receipt 
of claim, the RO may assign the earliest date as of which it 
is factually ascertainable that the increase occurred as long 
as the claim for the increased disability rating was received 
within one year of the date that the increase occurred.  38 
U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); see Harper v. 
Brown, 10 Vet. App. 125 (1997); see also VAOPGCPREC 12-98 
(Sept. 23, 1998).  

In addition, the Court has indicated that it is axiomatic 
that the fact that must be found in order for entitlement to 
an increase in disability compensation to arise is that the 
service-connected disability has increased in severity to a 
degree warranting an increase in compensation.  See Hazan v. 
Gober, 10 Vet. App. 511, 519 (1992) (noting that, under 
section 5110(b)(2), "the only cognizable 'increase' for this 
purpose is one to the next disability level" provided by law 
for the particular disability).  Thus, determining whether an 
effective date assigned for an increased rating is correct or 
proper under the law requires (1) a determination of the date 
of the receipt of the claim for the increased rating as well 
as (2) a review of all the evidence of record to determine 
when an increase in disability was "ascertainable."  Hazan, 
10 Vet. App. at 521.  

Factual Background

In March 1987, the Board denied the veteran's claim for a 
compensable evaluation for his right knee disability.  

A claim for an increased rating for the right knee disability 
was received on August 18, 1998.  

A VA examination was conducted in December 1998 and in March 
1999.  

By rating action in April 1999, the RO assigned an increased 
rating to 10 percent for the right knee disability.  
Thereafter, the veteran perfected an appeal for an evaluation 
in excess of 10 percent.  

Additional VA medical records associated with the claims file 
in November 2001, showed that the veteran was treated for 
various maladies from October 1999 to October 2001.  The 
veteran also underwent another VA examination in December 
2000.  

By rating action in November 2001, the RO assigned an 
increased rating to 30 percent for the right knee disability, 
effective from May 18, 2000.  

In January 2002, the veteran disagreed with the effective 
date assigned for the 30 percent evaluation.  

Analysis

Initially, it should be noted that VA regulations provide 
that all Board decisions are final on the date stamped on the 
face of the decision, unless the Chairman of the Board orders 
reconsideration, or one of the other exceptions to finality 
apply,.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  In 
this case, the veteran did not request reconsideration of the 
March 25, 1987 Board decision that denied a compensable 
evaluation for the right knee disability, and no other 
exception to finality applies in this case.  Hence, the March 
1987 Board decision is final as to the evidence then of 
record.  Id.  

In this case, the veteran asserts that the 30 percent 
evaluation assigned by the RO in November 2001, should be 
made effective from the date of his discharge from service in 
1947, because he believes that his symptoms and the problems 
he has had with his right knee were essentially the same then 
as now.  

As to the veteran's contentions, absent specific assertions 
of clear and unmistakable error in a prior final decision, 
there is no basis upon which the Board may assign an 
effective date earlier than March 25, 1987, for the right 
knee disability.  

In this case, the type of claim that is at issue here is one 
for increased disability compensation.  Therefore, the claim 
is subject to the more specific criteria under 38 U.S.C.A. 
§ 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) cited above.  Under 
those provisions, the effective date of an award of increased 
compensation shall be the earliest date as of which it is 
ascertainable that an increase in disability had occurred, if 
application is received within one year from such date.  

Here, the veteran submitted a formal claim for an increased 
rating on August 18, 1998.  The veteran was examined by VA in 
December 1998; however, the veteran's entire claims file was 
not available for review by the examiner.  The veteran was 
thus, afforded another VA examination in March 1999 with 
review of the veteran's claims folder.  The clinical findings 
on a subsequent VA examination in March 1999 showed that his 
right knee disability had worsened.  The RO concluded that 
the clinical findings satisfied the criteria for a higher 
rating of 10 percent based on malunion of the tibia and 
fibula with slight knee or ankle disability.  
Parenthetically, the Board notes that although the RO 
indicated that the increased rating was being assigned based 
on the criteria under Diagnostic Code (DC) 5262, the rating 
decision showed the rating code for DC 5257.  Moreover, the 
Board notes that despite findings on VA examination in 
December 1998 of range of motion of the right knee reported 
to be 30 to 80 degrees of flexion (where 0 degrees to 140 
degrees is normal) and lacking 30 degrees of extension (where 
140 degrees to 0 degrees is normal), the veteran was noted to 
use no crutches, cane, brace or corrective shoes and he was 
able to ambulate although it was noted to be antalgic.  Thus, 
it appears that greater range of motion than reported was 
obtained.  This is further confirmed on multiple subsequent 
VA examinations.  For example, on VA examination in March 
1999, range of motion was recorded with a goniometer as 
lacking 5 degrees of full extension and 115 degrees of 
flexion; on VA examination in July 2000, good range of motion 
from 0 degrees to 100 degrees was obtained; on VA examination 
in December 2000, extension was to 10 degrees and flexion to 
120 degrees; on examination in April 2001, range of motion 
was from 15 degrees to 90 degrees.  In any event, the RO 
assigned an effective date for the increased rating of August 
18, 1998, the date of receipt his formal claim.  Although the 
veteran perfected an appeal as to the 10 percent rating, he 
did not disagree with the effective date assigned within one 
year of the April 1999 rating decision.  

Additional VA medical records associated with the claims file 
in November 2001, showed that the veteran was seen for 
various maladies periodically from October 1999 to October 
2001.  VA outpatient notes in October 1999 and January 2000 
did not reflect any specific complaints or treatment for any 
right knee problems.  When seen in May 2000, the veteran 
denied any current right knee problems and had good range of 
motion with flexion to 100 degrees.  However, the report 
indicated that he was provided with a hinged knee brace at 
that time.  Subsequent VA examination in December 2000 showed 
increased disability in the right knee.  By rating action in 
November 2001, the RO assigned an increased rating to 30 
percent, effective from May 18, 2000, the date of the VA 
outpatient note which showed increased impairment in the 
right knee.  In the veteran's January 2002 notice of 
disagreement, the veteran stated that the 30 percent 
disability evaluation did seem "reasonable" for the right 
knee condition and stated that he specifically was 
disagreeing with the effective date of the 30 percent, 
essentially no longer disagreeing with the assigned rating.  
He basically stated that the evidence now shows that had he 
received proper medical care including that with more recent 
medical technology, he would have been entitled to 
compensation continuously since discharge.  

In this case, the RO assigned an effective date of May 18, 
2000, which is the earliest date as of which it is 
ascertainable that an increase in the right knee disability 
had occurred in connection with the claim on appeal.  
38 C.F.R. § 3.400(o)(2); see also 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.71a, Diagnostic Codes 5257, 5260, 5261, 5262 
(2006).  The Board has reviewed all of the evidence of record 
and does not find any objective medical evidence showing an 
increase in the severity of the right knee disability to the 
degree required for the next higher rating of 30 percent 
prior to the May 2000 VA outpatient note.  See Hazan v. 
Gober, 10 Vet. App. at 519 (1992).  Accordingly, the Board 
finds that the record presents no basis for an award of a 30 
percent disability rating prior to May 18, 2000.  


ORDER

Service connection for hypertension, is denied.  

An effective date earlier than May 18, 2000, for the 
assignment of an increased rating to 30 percent for the 
service-connected right knee disability, is denied.  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


